StocktoN, J.
The question in this case is, whether the facts alleged in plaintiff’s replication were a sufficient avoidance of the matters of abatement pleaded by defendant. In other words, whether the judgment and decision of this court on defendant’s appeal from the confession and entry of judgment before the clerk of the District Court of Hardin county, as set up in the replication of plaintiff, were a sufficient answer to the plaintiff’s plea in abatement.
The power of attorney under which the judgment against the defendant, Greer, was entered up by the clerk of the District Court of Hardin county, is set out in the pleadings. *282This power was held by this court to be invalid, and to confer no authority on the clerk to enter up the judgment; and the judgment rendered was reversed and the cause remanded to the District Court for further proceedings not inconsistent with the opinion of this court.
It is to be observed that although the cause is remanded to the District Court for further proceedings, yet the opinion rendered in this court disposed of all the questions arising on the power of attorney, under which the confession of judgment was made; and although by the order remanding the cause, the parties were recognized as still nominally in the District Court, yet the plaintiff was then virtually without any cause of action. The decision of this court, that the power of attorney conferred no authority on the clerk to enter up judgment against defendant, left nothing in fact possible to be done in the District Court, on the return of :the'.Qause to that court. The plaintiff could not amend his p.ower of attorney, or supply its defects, so as to give the clerk power, either in vacation or in term time to render a judgment against the defendant.
The proceeding in confession of judgment is a special one under oúr statute. All the authority the clerk has to render judgment on confession, is given by the statute; and unless its provisions are strictly complied with, the power of attorney under which the clerk acts is a nullity. Edgar v. Greer, 7 Iowa 135. We are of opinion therefore that the cause upon the confession of judgment before the clerk of the District Court, was fully and finally disposed of by the judgment and decision of this court, and the demurrer to the replication should have been overruled.